DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Objections
Claims 1, 2, 7, 8, 14, and 15 are objected to because of the following informalities:  
In claims 1, 7, and 14, “one or more computations model or tend to enforce piecewise smoothness of one or more of…” appears instead of  “one or more computations model, or tend to enforce, piecewise smoothness of one or more of…”   
In claims 2, 8, and 15, line 3, “Gramma” appears instead of “Gamma”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “taking measurements of a set of times of arrival photons”. It is unclear whether the “set of times” includes photon arrivals from a single pixel, a separate set for each of multiple pixels, or a single set for all of the pixels. Similarly, it is unclear whether estimation of distributions and calculations are performed on a single pixel, each of multiple pixels, or for the combination of all pixels together. Claims 2-6, being dependent on claim 1, and claims 15-20, being dependent on claim 14, are similarly rejected
Claim 7 recites the limitation “taking measurements, during multiple time windows,  of intensity of light that reflects from a foggy scene”. It is unclear whether the “intensity of light” includes photon arrivals from a single pixel, a separate set for each of multiple pixels, or a single set for all of the pixels. Similarly, it is unclear whether estimation of distributions and calculations are performed on a single pixel, each of multiple pixels, or for the combination of all pixels together. Claims 8-13, being dependent on claim 7, are similarly rejected.
Claims 1, 7, and 14 recite the limitation “one or more computations model or tend to enforce piecewise smoothness of one or more of (A) a shape parameter of the Gamma distribution, (B) a rate parameter of the Gamma distribution”. It is unclear how the shape parameter or rate parameter of a Gamma distribution could be “piecewise smooth” because they are each single values for the distribution (see Wikipedia: Gamma distribution). Claims 2-6, being dependent on claim 1, claims 8-13, being dependent on claim 7, and claims 15-20, being dependent on claim 14, are similarly rejected.
In claims 1, 7, and 14, the term “tend to” is a relative term which renders the claim indefinite. The term “tend to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the degree in space and/or time to which “piecewise smoothness” is enforced. Claims 2-6, being dependent on claim 1, claims 8-13, being dependent on claim 7, and claims 15-20, being dependent on claim 14, are similarly rejected

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1, 7, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, and 20 of U.S. Patent No. 10752158 B2 (Hereinafter referred to as Satat ‘158). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Satat ‘158 teaches a method comprising: 
(a)  taking measurements of a set of times of arrival of photons that reflect from a foggy scene, which foggy scene comprises fog and a solid target, which photons include signal photons and background photons, and which set includes times of arrival of the signal photons and times of arrival of the background photons; 
(b) estimating, based on the measurements, an overall distribution, which overall distribution is a probability density function of all of the times of arrival in the set, including the times of arrival of the signal photons and of the background photons; 
(c) estimating, based on the measurements, a Gamma distribution, which Gamma distribution is a probability density function of the times of arrival of the background photons; 
(d) calculating a difference equal to the overall distribution minus the Gamma distribution; 
(e) fitting the difference to a Gaussian distribution to estimate a probability density function of the times of arrival of the signal photons; and 
(f) calculating, based on the probability density function of the times of arrival of the signal photons, (i) depth of the target and (ii) reflectance of the target; wherein 
(i) the signal photons are photons that reflect from the target, 
(ii) the background photons are photons that reflect from the fog without ever reflecting from the target,  (Claim 1)
(iii) one or more computations model or tend to enforce piecewise smoothness of one or more of (A) a shape parameter of the Gamma distribution, (B) a rate parameter of the Gamma distribution, (C) depth of the target, (D) reflectance of the target, (E) probability that a photon is a signal photon, (F) probability that a photon is a background photon, and (G) a ratio between number of signal photons and number of background photons, and (iv) the one or more computations comprise all or part of a group of steps, which group of steps consists of the estimating steps, the calculating steps and the fitting the difference step. (Claim 13 teaches that the time resolution of the SPAD camera is much smaller than the standard deviation of the Gamma distribution and the Gaussian distribution, which would tend to enforce piecewise smoothness; Col. 8, lns.  26-51)

Regarding claim 7, teaches a method comprising: 
Satat ‘158 teaches a method comprising: 
(a)  taking measurements of a set of times of arrival of photons that reflect from a foggy scene, which foggy scene comprises fog and a solid target, which photons include signal photons and background photons, and which set includes times of arrival of the signal photons and times of arrival of the background photons; 
(b) estimating, based on the measurements, an overall distribution, which overall distribution is a probability density function of all of the times of arrival in the set, including the times of arrival of the signal photons and of the background photons; 
(c) estimating, based on the measurements, a Gamma distribution, which Gamma distribution is a probability density function of the times of arrival of the background photons; 
(d) calculating a difference equal to the overall distribution minus the Gamma distribution; 
(e) fitting the difference to a Gaussian distribution to estimate a probability density function of the times of arrival of the signal photons; and 
(f) calculating, based on the probability density function of the times of arrival of the signal photons, (i) depth of the target and (ii) reflectance of the target; wherein 
(i) the signal photons are photons that reflect from the target, 
(ii) the background photons are photons that reflect from the fog without ever reflecting from the target,  (Claim 1)
(iii) one or more computations model or tend to enforce piecewise smoothness of one or more of (A) a shape parameter of the Gamma distribution, (B) a rate parameter of the Gamma distribution, (C) depth of the target, (D) reflectance of the target, (E) probability that a photon is a signal photon, (F) probability that a photon is a background photon, and (G) a ratio between number of signal photons and number of background photons, and (iv) the one or more computations comprise all or part of a group of steps, which group of steps consists of the estimating steps, the calculating steps and the fitting the difference step. (Claim 13 teaches that the time resolution of the SPAD camera is much smaller than the standard deviation of the Gamma distribution and the Gaussian distribution, which would tend to enforce piecewise smoothness; Col. 8, lns.  26-51)
Satat ‘158 does not explicitly teach the measurements are of intensity of light during multiple time windows and that the distributions are of intensities as a function of time. However, it is inherent that a distribution of the time arrival of photons and distribution of intensities of detected photons are related.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satat ‘158 to use the measure the intensity of light rather the time arrival of photons. The intensity of light could then be related to the voltage output in the sensing circuitry.

Regarding claim 14, teaches an apparatus comprising:
(a) a light detector; 
(b) a light source; and 
(c) one or more computers; wherein
 (i) the light source is configured to illuminate a foggy scene with pulses of light, which foggy scene comprises fog and a solid target, 
(ii) the light detector is configured to take measurements of a set of times of arrival of photons that reflect from the foggy scene, which photons include signal photons and background photons, and which set includes times of arrival of the signal photons and times of arrival of the background photons, the signal photons being photons that reflect from the target, and the background photons being photons that reflect from the fog without ever reflecting from the target, 
(iii) the one or more computers are programmed to perform a group of steps, which group of steps includes 
(A) estimating, based on the measurements, an overall distribution, which overall distribution is a probability density function of all of the times of arrival in the set, including the times of arrival of the signal photons and of the background photons, 
(B) estimating, based on the measurements, a Gamma distribution, which Gamma distribution is a probability density function of the times of arrival of the background photons,
 (C) calculating a difference equal to the overall distribution minus the Gamma distribution, 
(D) fitting the difference to a Gaussian distribution to estimate a probability density function of the times of arrival of the signal photons, and
 (E) calculating, based on the probability density function of the times of arrival of the signal photons, (i) depth of the target and (ii) reflectance of the target, (Claim 14)
(iv) one or more computations model or tend to enforce piecewise smoothness of one or more of (A) a shape parameter of the Gamma distribution, (B) a rate parameter of the Gamma distribution, (C) depth of the target, (D) reflectance of the target, (E) probability that a photon is a signal photon, (F) probability that a photon is a background photon, and (G) a ratio between number of signal photons and number of background photons, and (v) the one or more computations comprise all or part of the group of steps that the one or more computers are programmed to perform. (Claim 15 teaches that the time resolution of the SPAD camera is much smaller than the standard deviation of the Gamma distribution and the Gaussian distribution, which would tend to enforce piecewise smoothness; Col. 8, lns.  26-51)

Claims 2, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, and 20 of U.S. Patent No. 10752158 B2 (Hereinafter referred to as Satat ‘158) in view of Zang US 20190130182 A1. 
Regarding claims 2, 8, and 15, Satat ‘158 teaches the methods of claim 1 and 7, and the apparatus of claim 14, 
Satat ‘158 does not explicitly teach wherein the method and apparatus further includes determining, during an iteration in a set of iterations, an effective acquisition time for a particular pixel region, which determining is based on a Gramma distribution for the particular pixel region that was calculated during a prior iteration in the set of iterations.
	Zang teaches iteratively modeling values for pixels or regions ([0087-89]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satat ‘158 to iteratively determine the effective acquisition time for a pixel region. This will help improve the accuracy of calculations.

Claims 3, 4, 10, 11, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, and 20 of U.S. Patent No. 10752158 B2 (Hereinafter referred to as Satat ‘158) in view of Meler US 9973696 B1. 
Regarding claim 3, 10, 17, Satat ‘158 teaches the method of claims 1, 7, and the apparatus of claim 14, 
Satat ‘158 does not explicitly teach wherein the set of one or more computations includes spatial regularization.
However, Meler teaches spatial regularization (Col. 14, lns. 48-677)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satat ‘158 to use spatial regularization. This will help smooth the output depths and reflectances and minimize variability caused by the fog.

Regarding claim 4, 11, 18, Satat ‘158 teaches the method of claims 1, 7, and 14, teaches the method of claim 1, 
Satat ‘158 does not explicitly teach wherein the set of one or more computations includes temporal regularization.
However, Meler teaches temporal regularization (Col. 14, lns. 48-677)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satat ‘158 to use spatial regularization. This will help smooth the output depths and reflectances over time and minimize variability caused by the fog.

Claims 5, 12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, and 20 of U.S. Patent No. 10752158 B2 (Hereinafter referred to as Satat ‘158) in view of Slobodyanyuk US 20180059221 A1. 
Regarding claim 5, 12, and 20, Satat ‘158 teaches the method of claims 1, 7, and the apparatus of claim 14, 
Satat ‘158 does not explicitly teach wherein the taking measurements includes performing a raster scan.
	Slobodyanyuk teaches raster scanning using mirrors controlled by actuators (Fig. 3, [0038]).
	Additionally, raster scans are well known scanning patterns in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satat ‘158 to use a raster scanning pattern. This will efficiently scan the entire field of view.

Claims 6, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, and 20 of U.S. Patent No. 10752158 B2 (Hereinafter referred to as Satat ‘158) in view of Aswin US 20190122378 A1. 
Regarding claim 6, 13, and 19, Satat ‘158 teaches the method of claims 1, 7, and the apparatus of claim 14, 
Satat ‘158 does not explicitly teach wherein the set of one or more computations includes a deblurring step, which deblurring step includes solving a blind deconvolution problem.
Aswin teaches deblurring using a blind deconvolution technique ([0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satat ‘158 to use a blind deconvolution technique to deblur the image. This will help minimize effects of the fog on the resultant image.

Claims 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, and 20 of U.S. Patent No. 10752158 B2 (Hereinafter referred to as Satat ‘158) in view of LaChapelle US 20180284226 A1.
Regarding claim 9 and 15, Satat ‘158 teaches the method of claim 7 and apparatus of claim 14, wherein: a sensor performs the taking measurements (claim 14); 
Satat ‘158 does not explicitly teach the sensor comprises one or more avalanche photodiodes that are not single- photon avalanche diodes.
LaChapelle teaches using avalanche photodiodes that are not SPADs ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satat ‘158 to APDs that are not SPADs. This would allow the sensor to collect more photons.

Allowable Subject Matter
Claims 1, 7, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Similarly, dependent Claims 2-6, 8-13, and 15-20 would be allowable if Claims 1, 7, and 14 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter: Prior art taken alone or in combination with fails to disclose or teach a method comprising: 
(a)  taking measurements of a set of times of arrival of photons that reflect from a foggy scene, which foggy scene comprises fog and a solid target, which photons include signal photons and background photons, and which set includes times of arrival of the signal photons and times of arrival of the background photons (); 
(b) estimating, based on the measurements, an overall distribution, which overall distribution is a probability density function of all of the times of arrival in the set, including the times of arrival of the signal photons and of the background photons; 
(c) estimating, based on the measurements, a Gamma distribution, which Gamma distribution is a probability density function of the times of arrival of the background photons; 
(d) calculating a difference equal to the overall distribution minus the Gamma distribution; 
(e) fitting the difference to a Gaussian distribution to estimate a probability density function of the times of arrival of the signal photons; and 
(f) calculating, based on the probability density function of the times of arrival of the signal photons, (i) depth of the target and (ii) reflectance of the target; wherein 
(i) the signal photons are photons that reflect from the target, 
(ii) the background photons are photons that reflect from the fog without ever reflecting from the target, 
(iii) one or more computations model or tend to enforce piecewise smoothness of one or more of (A) a shape parameter of the Gamma distribution, (B) a rate parameter of the Gamma distribution, (C) depth of the target, (D) reflectance of the target, (E) probability that a photon is a signal photon, (F) probability that a photon is a background photon, and (G) a ratio between number of signal photons and number of background photons, and 
(iv) the one or more computations comprise all or part of a group of steps, which group of steps consists of the estimating steps, the calculating steps and the fitting the difference step.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohki US 20210025980 A1: measures distance to object; acquires histogram of frequency of reception of light; detects distribution of active light components by performing statistical processing on the histogram.
Li et al. 2016, “Haze Visibility Enhancement: A Survey and Quantitative Benchmarking”: Discusses a variety of imaging methods through fog or haze.
Rasshofer, R. H., Spies, M., Spies, H., 2011, “Influences of weather phenomena on automotive laser radar systems”, Adv. Radio Sci., 9, 49-60: lidar degradation in fog and other weather
LaChapelle US 20180284226 A1: Lidar in foggy environments

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645